DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informality: “house of the” in line 3 should read “house the”.
Claim 7 is objected to because of the following informality: “surfaces of the” in line 2 should read “surfaces of”.
Claim 14 is objected to because of the following informality: “the remaining” in line 3 should read “remaining”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meixner et al. (US 2016/0303727), hereinafter Meixner, in view of Paulsen et al. (US 2020/0254599), hereinafter Paulsen.
Regarding claim 1, Meixner discloses a power tool (1 in Figure 1) having a rotary hammer mechanism (6 and the transmission/gear-train shown circled in an annotated version of Figure 1 of Meixner, hereinafter Figure 1x, below, collectively) configured to produce hammering motion for driving a tool accessory (4 in Figure 1) along a driving axis (10 in Figure 1) and rotating motion for rotating the tool accessory (4) around the driving axis (10) (Paragraphs 0016), the power tool (1) comprising:
a tool holder (16 in Figures 2 and 3; or 16 and 7 collectively in Figures 2 and 1) configured to removably hold the tool accessory (4) and having a rotation transmitting part (ribs 24 in Figures 3 and 2, collectively) configured to transmit rotating power to the tool accessory (4) (Paragraphs 0019).

    PNG
    media_image1.png
    817
    1186
    media_image1.png
    Greyscale

Figure 1x: an annotated version of Figure 1 of Meixner
However, Meixner does not expressly disclose: a layer of carbide of a group 5 element of a periodic table is formed on the rotation transmitting part.
Paulsen teaches that it was known to form a layer (the “cladding” or “hard facing layer” described in Paragraph 0004) of carbide (the “vanadium carbide” described in Paragraph 0004) of a group 5 element (“vanadium”) of a periodic table on a part (the “textured-face hammer” or the “hammerhead” described in Paragraph 0004), in order to provide the part (the “textured-face hammer” or the “hammerhead”) with improved strength, hardness, toughness, and wear resistance (Paragraph 0004).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Meixner to incorporate the teachings of Paulsen by forming a layer of vanadium carbide on the rotation transmitting part (ribs 24 collectively of Meixner), because doing so would achieve the predictable result of providing the rotation transmitting part with improved strength, hardness, toughness, and wear resistance. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 2, Meixner in view Paulsen teaches that the layer is a vanadium carbide (VC) layer (because Paulsen teaches in Paragraph 0004 lines 8-21 that the “cladding” or “hard facing layer” is a “vanadium carbide” layer).
Regarding claim 3, in accordance to MPEP 2113, the method of forming a product is not germane to the issue of patentability of the product itself. Therefore, the limitation “wherein the tool holder is a forged product” does not patentably distinguish the claimed tool holder from the tool holder (16; or 16 and 7 collectively) of Meixner. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the tool holder, does not depend on its method of production, i.e. forging. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding claims 4 and 11, Meixner discloses that:
the tool holder (16; or 16 and 7 collectively) has a tubular wall (the tubular wall of 16 shown in Figures 2 and 3; or the tubular wall of 16 and 7 collectively shown in Figures 2 and 1) configured to hold the tool accessory (4) (Paragraph 0017), and
the rotation transmitting part (ribs 24 collectively) comprises a plurality of protruding parts (ribs 24) protruding radially inward from an inner peripheral surface of the tubular wall (the tubular wall of 16; or the tubular wall of 16 and 7 collectively) (apparent from Figure 3, Paragraph 0019).
Regarding claim 5, Meixner discloses:
a striking element (15 in Figure 1) configured to transmit striking force to the tool accessory (4) by moving along the driving axis (10) and colliding with the tool accessory (4) (Paragraph 0016 lines 16-19),
wherein the tool holder (16 and 7 collectively) has a tubular wall (the tubular wall of 16 and 7 collectively shown in Figures 2 and 1) that is configured to hold the tool accessory (4) and at least a portion of the striking element (15) (apparent from Figures 1 and 2, Paragraphs 0016 and 0017).
Regarding claim 6, Meixner discloses:
a piston (14 in Figure 1) configured to move the striking element (15) along the driving axis (10) (Paragraph 0016),
wherein the tubular wall (the tubular wall of 16 and 7 collectively) is configured to at least partly house of the piston (14) on a side opposite to the tool accessory (4) on the driving axis (10) (apparent from Figure 1).
Regarding claims 8 and 17, Meixner discloses that the tool holder (16) is made of steel (Paragraph 0020 lines 9-11) containing carbon (steel inherently contains carbon).
However, Meixner in view Paulsen does not expressly teach: the carbon content of the steel is not less than 0.04 mass% and not greater than 0.25 mass%.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the carbon content of the steel of Meixner to be not less than 0.04 mass% and not greater than 0.25 mass%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0027, 0055, and 0061 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 9, Meixner discloses:
a motor (5 in Figure 1) configured to generate the rotating power (Paragraph 0016),
wherein a rotational axis (the vertical longitudinal axis of 5 going through the center of 5 in Figure 1) of the motor (5) crosses the driving axis (10) (apparent from Figure 1).
Regarding claim 12, Meixner discloses:
a striking element (15 in Figure 1) configured to transmit striking force to the tool accessory (4) by moving along the driving axis (10) and colliding with the tool accessory (4) (Paragraph 0016 lines 16-19),
wherein the tubular wall (the tubular wall of 16 and 7 collectively) is configured to hold the tool accessory (4) and at least a portion of the striking element (15) (apparent from Figures 1 and 2, Paragraphs 0016 and 0017).
Regarding claim 13, Meixner discloses:
a piston (14 in Figure 1) configured to move the striking element (15) along the driving axis (10) (Paragraph 0016),
wherein the tubular wall (the tubular wall of 16 and 7 collectively) is configured to at least partly house the piston (14) on a side opposite to the tool accessory (4) on the driving axis (10) (apparent from Figure 1).

Claims 7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Meixner in view of Paulsen in further view of Massler et al. (US 2013/0319712), hereinafter Massler.
Regarding claims 7 and 14, Meixner in view of Paulsen teaches all the limitations of the claim as stated above but does not expressly teach: an inner peripheral surface of a portion of the tubular wall that houses the striking element has a lower surface roughness than surfaces of the remaining portions of the tubular wall.
Massler teaches that it was known to provide an inner peripheral surface (the “remaining smooth inner surface 19” described in Paragraph 0037) of a portion of a tubular wall (tubular wall of 18 shown in Figures 4 and 1) that houses a striking element (13 in Figure 1) with a lower surface roughness than surfaces of the remaining portions (dents 35) of the tubular wall (tubular wall of 18), in order to minimize friction losses of the striking element (13) in the tubular wall (tubular wall of 18) (Paragraphs 0004, 0007, and 0025).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Meixner in view of Paulsen to incorporate the teachings of Massler by providing an inner peripheral surface of a portion of the tubular wall (the tubular wall of 16 and 7 collectively of Meixner) that houses the striking element (15 of Meixner) with a lower surface roughness than surfaces of the remaining portions of the tubular wall, because doing so would minimize friction losses of the striking element in the tubular wall.
Regarding claim 15, Meixner discloses that the tool holder (16 and 7 collectively) is made of steel (Paragraph 0020 lines 9-11) containing carbon (steel inherently contains carbon).
However, Meixner in view Paulsen in further view of Massler does not expressly teach: the carbon content of the steel is not less than 0.04 mass% and not greater than 0.25 mass%.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the carbon content of the steel of Meixner to be not less than 0.04 mass% and not greater than 0.25 mass%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0027, 0055, and 0061 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 16, in accordance to MPEP 2113, the method of forming a product is not germane to the issue of patentability of the product itself. Therefore, the limitation “wherein the tool holder is a forged product” does not patentably distinguish the claimed tool holder from the tool holder (16 and 7 collectively) of Meixner. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the tool holder, does not depend on its method of production, i.e. forging. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meixner in view of Paulsen in further view of Aoki (US 2010/0000751).
Regarding claim 10, Meixner discloses a motor (5 in Figure 1) configured to generate the rotating power (Paragraph 0016), wherein a rotational axis (the vertical longitudinal axis of 5 going through the center of 5 in Figure 1) of the motor (5) crosses the driving axis (10) (apparent from Figure 1).
However, Meixner in view of Paulsen does not teach: the rotational axis of the motor is parallel to the driving axis.
Aoki teaches that it was known to provide a motor (111 in Figure 1) configured to generate rotating power that is transmitted to a tool accessory (119 in Figure 1) (Paragraph 0043), wherein a rotational axis (longitudinal axis of 111/111a in Figure 1) of the motor (111) is parallel to a driving axis (longitudinal axis of 119 in Figure 1) along which the tool accessory (119) is driven (apparent from Figure 1, Paragraphs 0043 and 0039).
Because both the motor (5) of Meixner and the motor (111) of Aoki are configured to generate rotating power that it transmitted to a tool accessory, it would have obvious to one of ordinary skill in the art to substitute the motor (5) of Meixner for a motor having a rotational axis that is parallel to the driving axis (10 of Meixner), as taught by Aoki, in order to achieve the predictable result of generating the rotating power that is transmitted to the tool accessory (4 of Meixner) using the motor having a rotational axis that is parallel to the driving axis. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:30AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/Examiner, Art Unit 3731